Name: 78/786/EEC: Council Decision of 19 September 1978 replacing an alternate member of the Advisory Committee on Freedom of Movement for Workers
 Type: Decision
 Subject Matter: nan
 Date Published: 1978-09-23

 Avis juridique important|31978D078678/786/EEC: Council Decision of 19 September 1978 replacing an alternate member of the Advisory Committee on Freedom of Movement for Workers Official Journal L 260 , 23/09/1978 P. 0014 - 0014****( 1 ) OJ NO L 257 , 15 . 10 . 1968 , PP . 8 AND 9 . COUNCIL DECISION OF 19 SEPTEMBER 1978 REPLACING AN ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON FREEDOM OF MOVEMENT FOR WORKERS ( 78/786/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1612/68 OF 15 OCTOBER 1968 ON FREEDOM OF MOVEMENT OF WORKERS WITHIN THE COMMUNITY ( 1 ), AND IN PARTICULAR ARTICLE 27 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 11 OCTOBER 1977 APPOINTING FOR THE PERIOD ENDING ON 10 OCTOBER 1979 THE MEMBERS AND ALTERNATE MEMBERS OF THE ADVISORY COMMITTEE ON FREEDOM OF MOVEMENT FOR WORKERS , WHEREAS FOLLOWING THE RESIGNATION OF MR SCHUPETA , NOTIFIED TO THE COUNCIL ON 26 JULY 1978 , A SEAT AS ALTERNATE MEMBER HAS FALLEN VACANT ON THE ABOVEMENTIONED COMMITTEE IN THE GOVERNMENT REPRESENTATIVES CATEGORY , HAVING REGARD TO THE NOMINATIONS SUBMITTED ON 26 JULY 1978 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR K . GROWITSCH IS HEREBY APPOINTED ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON FREEDOM OF MOVEMENT FOR WORKERS IN PLACE OF MR SCHUPETA FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE WHICH RUNS UNTIL 10 OCTOBER 1979 . DONE AT BRUSSELS , 19 SEPTEMBER 1978 . FOR THE COUNCIL THE PRESIDENT H.-D . GENSCHER